     Case 2:19-cv-00055-MCE-KJN Document 13 Filed 06/12/19 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JAMES WILFRED RAY & DEBORAH                     No. 2:19-cv-00055-MCE-KJN PS
      ANN RAY,
12
                        Plaintiffs,
13                                                    ORDER
             v.
14
      WARREN STRACENER, et al.,
15
16                      Defendants.
17
18          The Magistrate Judge filed two sets of Findings and Recommendations (“F&Rs”) on

19   March 14, 2019, and March 18, 2019, respectively (ECF Nos. 8, 9), which were served on the

20   parties and which contained notice that any objections to the F&Rs were to be filed within

21   fourteen (14) days. No objections were filed.

22          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

23   United States, 602 F.2d 207, 208 (9th Cir. 1979). The Magistrate Judge’s conclusions of law are

24   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

25   1983). The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to ADOPT both sets of F&Rs in full.

27   ///

28   ///
                                                      1
     Case 2:19-cv-00055-MCE-KJN Document 13 Filed 06/12/19 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The F&Rs (ECF Nos. 8, 9) are ADOPTED IN FULL;
 3          2. The Motions to Dismiss (ECF Nos. 6, 7) are GRANTED;
 4          3. All claims against the appearing and non-appearing defendants are DISMISSED with
 5   prejudice; and
 6          4. The Clerk of Court shall close this case.
 7          IT IS SO ORDERED.
 8   Dated: June 11, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
